               Case 3:20-cv-05539-RSL Document 39 Filed 08/18/20 Page 1 of 11




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 9

10
              STARR INDEMNITY & LIABILITY          CASE NO. 3:20-cv-5539-RSL
11            COMPANY,
                                                   STIPULATED
12                                                 PROTECTIVE ORDER
                               Plaintiff,
13
                    v.
14            POINT RUSTON, LLC; MICHAEL
              COHEN; JULIE MCBRIDE; LOREN
15            COHEN; HOLLAND COHEN; MC
              RUSTON LLC; M&J REAL ESTATE
16
              INVESTMENT, LLC; MCBRIDE
17            COHEN MANAGEMENT GROUP,
              LLC; ABERNETHY ROAD GROUP,
18            LLC; MCBRIDE-COHEN
              CONSTRUCTION PAYROLL
19            SERVICES, LLC; CENTURY
              TACOMA BUILDING, LLC;
20
              CENTURY CONDOMINIUMS, LLC;
21            POINT RUSTON THEATRE, LLC;
              POINT RUSTON PHASE II, LLC;
22            POINT RUSTON PHASE III, LLC; PR
              RETAIL, LLC; JLW POINT RUSTON
23            INVESTMENTS, LLC,
24                             Defendants.
25

26



     Page 1
     LEGAL\47793766\1
               Case 3:20-cv-05539-RSL Document 39 Filed 08/18/20 Page 2 of 11




 1 1.         PURPOSES AND LIMITATIONS

 2            Discovery in this action is likely to involve production of confidential, proprietary, or

 3 private information for which special protection may be warranted. Accordingly, the parties hereby

 4 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

 5 acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

 6 protection on all disclosures or responses to discovery, the protection it affords from public

 7 disclosure and use extends only to the limited information or items that are entitled to confidential

 8 treatment under the applicable legal principles, and it does not presumptively entitle parties to file
 9 confidential information under seal.

10 2.         “CONFIDENTIAL” MATERIAL

11            “Confidential” material shall include, without limitation, the following documents and

12 tangible things produced or otherwise exchanged: materials or communications pertaining to

13 defense of the underlying action titled Thomsen Ruston, LLC, et al. v. Point Ruston, LLC, et al.,

14 Case No. 20-2-05437-8 or related claims and that are subject to the attorney-client or work product

15 privileges; plaintiff’s or defendants’ internal policies and practices; information relating to

16 underwriting procedures, including pricing and rating; claims handling guidelines; reserve

17 information; and reinsurance information.

18 3.         SCOPE

19            The protections conferred by this agreement cover not only confidential material (as

20 defined above), but also (1) any information copied or extracted from confidential material; (2) all

21 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

22 conversations, or presentations by parties or their counsel that might reveal confidential material.

23            However, the protections conferred by this agreement do not cover information that is in

24 the public domain or becomes part of the public domain through trial or otherwise.

25

26



     Page 2
     LEGAL\47793766\1
               Case 3:20-cv-05539-RSL Document 39 Filed 08/18/20 Page 3 of 11




 1 4.         ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 2            4.1       Basic Principles. A receiving party may use confidential material that is disclosed

 3 or produced by another party or by a non-party in connection with this case only for prosecuting,

 4 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

 5 categories of persons and under the conditions described in this agreement. Confidential material

 6 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

 7 that access is limited to the persons authorized under this agreement.

 8            4.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 9 by the court or permitted in writing by the designating party, a receiving party may disclose any

10 confidential material only to:

11                      (a)    the receiving party’s counsel of record in this action, as well as employees

12 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

13                      (b)    the officers, directors, and employees (including in house counsel) of the

14 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

15 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

16 designated;

17                      (c)    experts and consultants to whom disclosure is reasonably necessary for this

18 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

19                      (d)    the court, court personnel, and court reporters and their staff;

20                      (e)    copy or imaging services retained by counsel to assist in the duplication of

21 confidential material, provided that counsel for the party retaining the copy or imaging service

22 instructs the service not to disclose any confidential material to third parties and to immediately

23 return all originals and copies of any confidential material;

24                      (f)    during their depositions, witnesses in the action to whom disclosure is

25 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

26 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of



     Page 3
     LEGAL\47793766\1
               Case 3:20-cv-05539-RSL Document 39 Filed 08/18/20 Page 4 of 11




 1 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 2 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 3 under this agreement;

 4                      (g)    the author or recipient of a document containing the information or a

 5 custodian or other person who otherwise possessed or knew the information.

 6            4.3       Filing Confidential Material. Before filing confidential material or discussing or

 7 referencing such material in court filings, the filing party shall confer with the designating party,

 8 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 9 remove the confidential designation, whether the document can be redacted, or whether a motion

10 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

11 designating party must identify the basis for sealing the specific confidential information at issue,

12 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

13 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

14 the standards that will be applied when a party seeks permission from the court to file material

15 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

16 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

17 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

18 the strong presumption of public access to the Court’s files.

19 5.         DESIGNATING PROTECTED MATERIAL

20            5.1       Exercise of Restraint and Care in Designating Material for Protection. Each party

21 or non-party that designates information or items for protection under this agreement must take

22 care to limit any such designation to specific material that qualifies under the appropriate

23 standards. The designating party must designate for protection only those parts of material,

24 documents, items, or oral or written communications that qualify, so that other portions of the

25 material, documents, items, or communications for which protection is not warranted are not swept

26 unjustifiably within the ambit of this agreement.



     Page 4
     LEGAL\47793766\1
               Case 3:20-cv-05539-RSL Document 39 Filed 08/18/20 Page 5 of 11




 1            Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 2 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 3 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 4 and burdens on other parties) expose the designating party to sanctions.

 5            If it comes to a designating party’s attention that information or items that it designated for

 6 protection do not qualify for protection, the designating party must promptly notify all other parties

 7 that it is withdrawing the mistaken designation.

 8            5.2       Manner and Timing of Designations. Except as otherwise provided in this
 9 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

10 ordered, disclosure or discovery material that qualifies for protection under this agreement must

11 be clearly so designated before or when the material is disclosed or produced.

12                      (a)   Information in documentary form: (e.g., paper or electronic documents and

13 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

14 the designating party must affix the word “CONFIDENTIAL” to each page that contains

15 confidential material. If only a portion or portions of the material on a page qualifies for protection,

16 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

17 markings in the margins).

18                      (b)   Testimony given in deposition or in other pretrial proceedings: the parties

19 and any participating non-parties must identify on the record, during the deposition or other pretrial

20 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

21 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

22 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

23 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

24 at trial, the issue should be addressed during the pre-trial conference.

25                      (c)   Other tangible items: the producing party must affix in a prominent place

26 on the exterior of the container or containers in which the information or item is stored the word



     Page 5
     LEGAL\47793766\1
               Case 3:20-cv-05539-RSL Document 39 Filed 08/18/20 Page 6 of 11




 1 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 2 the producing party, to the extent practicable, shall identify the protected portion(s).

 3            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 4 designate qualified information or items does not, standing alone, waive the designating party’s

 5 right to secure protection under this agreement for such material. Upon timely correction of a

 6 designation, the receiving party must make reasonable efforts to ensure that the material is treated

 7 in accordance with the provisions of this agreement.

 8 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9            6.1       Timing of Challenges. Any party or non-party may challenge a designation of

10 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

11 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

12 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

13 challenge a confidentiality designation by electing not to mount a challenge promptly after the

14 original designation is disclosed.

15            6.2       Meet and Confer. The parties must make every attempt to resolve any dispute

16 regarding confidential designations without court involvement. Any motion regarding confidential

17 designations or for a protective order must include a certification, in the motion or in a declaration

18 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

19 affected parties in an effort to resolve the dispute without court action. The certification must list

20 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

21 to-face meeting or a telephone conference.

22            6.3       Judicial Intervention. If the parties cannot resolve a challenge without court

23 intervention, the designating party may file and serve a motion to retain confidentiality under Local

24 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

25 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

26 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on



     Page 6
     LEGAL\47793766\1
               Case 3:20-cv-05539-RSL Document 39 Filed 08/18/20 Page 7 of 11




 1 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 2 the material in question as confidential until the court rules on the challenge.

 3 7.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 4 LITIGATION

 5            If a party is served with a subpoena or a court order issued in other litigation that compels

 6 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 7 must:

 8                      (a)   promptly notify the designating party in writing and include a copy of the
 9 subpoena or court order;

10                      (b)   promptly notify in writing the party who caused the subpoena or order to
11 issue in the other litigation that some or all of the material covered by the subpoena or order is

12 subject to this agreement. Such notification shall include a copy of this agreement; and

13                      (c)   cooperate with respect to all reasonable procedures sought to be pursued by
14 the designating party whose confidential material may be affected.

15 8.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

16            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

17 material to any person or in any circumstance not authorized under this agreement, the receiving

18 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

19 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

20 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

21 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

22 Bound” that is attached hereto as Exhibit A.

23 9.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

24 MATERIAL

25            When a producing party gives notice to receiving parties that certain inadvertently

26 produced material is subject to a claim of privilege or other protection, the obligations of the



     Page 7
     LEGAL\47793766\1
               Case 3:20-cv-05539-RSL Document 39 Filed 08/18/20 Page 8 of 11




 1 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 2 is not intended to modify whatever procedure may be established in an e-discovery order or

 3 agreement that provides for production without prior privilege review. The parties agree to the

 4 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 5 10.        NON TERMINATION AND RETURN OF DOCUMENTS

 6            Within 60 days after the termination of this action, including all appeals, each receiving

 7 party must return all confidential material to the producing party, including all copies, extracts and

 8 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
 9            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
10 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

11 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

12 product, even if such materials contain confidential material.

13            The confidentiality obligations imposed by this agreement shall remain in effect until a
14 designating party agrees otherwise in writing or a court orders otherwise.

15

16                      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17
      Dated this 17th day of August, 2020.              Dated this 17th day of August, 2020.
18

19      /s/ Jonathan Toren                                /s/ Jason R. Donovan
      William F. Knowles, WSBA No. 17212                Jason R. Donovan, WSBA No. 40994
20    Jonathan Toren, WSBA No. 46896                    Foster Garvey PC
      999 Third Avenue, Suite 1900                      1111 Third Avenue, Suite 3000
21    Seattle, Washington 98104                         Seattle, Washington 98101-3299
      Telephone: 206.340.1000                           Telephone: (206) 447- 7269
22    Toll Free Phone: 800.423.1950                     Facsimile: (206) 447-9700
      Facsimile: 206.621.8783                           Email: j.donovan@foster.com
23    E-mail:        wknowles@cozen.com
                     jtoren@cozen.com                   Attorneys for Defendants
24
      Attorneys for Plaintiff Starr Indemnity &
25    Liability Company
26



     Page 8
     LEGAL\47793766\1
               Case 3:20-cv-05539-RSL Document 39 Filed 08/18/20 Page 9 of 11



      Dated this 17th day of August, 2020.
 1

 2      /s/ William A. Linton
      William A. Linton, WSBA No. 19975
 3    Daniel G. Findley, WSBA No. 43362
      Inslee, Best, Doezie & Ryder PS
 4    10900 NE 4th Street, Suite 1500
      Bellevue, Washington 98004-8345
 5    William’s Phone: (425) 450-4250
      Daniel’s Phone: (425) 450-4243
 6    Office: (425) 455-1234
      Fax: (425) 635-7720
 7    Email: wlinton@insleebest.com
              dfindley@insleebest.com
 8
      Attorneys for Defendant JLW Point Ruston
 9    Investments, LLC
10

11
              PURSUANT TO STIPULATION, IT IS SO ORDERED
12
              IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
13
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
14
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
15
     documents, including the attorney-client privilege, attorney work-product protection, or any other
16
     privilege or protection recognized by law.
17

18
     DATED: this 18th day of August, 2020.
19

20

21                                                        A
                                                          Robert S. Lasnik
22                                                        United States District Judge
23

24

25

26



     Page 9
     LEGAL\47793766\1
                Case 3:20-cv-05539-RSL Document 39 Filed 08/18/20 Page 10 of 11




 1                                               EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3             I,   ____________________________________          [print   or   type   full   name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of Starr Indemnity & Liability Company v. Point Ruston, LLC et al., Case No. 3:20-cv-5539-

 8 RSL. I agree to comply with and to be bound by all the terms of this Stipulated Protective Order
 9 and I understand and acknowledge that failure to so comply could expose me to sanctions and

10 punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11 any information or item that is subject to this Stipulated Protective Order to any person or entity

12 except in strict compliance with the provisions of this Order.

13             I further agree to submit to the jurisdiction of the United States District Court for the
14 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15 Order, even if such enforcement proceedings occur after termination of this action.

16 Date:

17 City and State where sworn and signed:

18 Printed name:

19 Signature:

20

21

22

23

24

25

26



     Page 10
     LEGAL\47793766\1
               Case 3:20-cv-05539-RSL Document 39 Filed 08/18/20 Page 11 of 11



                                       CERTIFICATE OF SERVICE
 1
               I hereby certify that on August 17, 2020, I electronically filed the foregoing document
 2

 3 with the Clerk of the Court using the CM/ECF system which will send notification of such filing

 4 to all counsel of record.

 5
               DATED this 17th day of August, 2020.
 6
                                                    COZEN O'CONNOR
 7

 8
                                                    By:     /s/ Bonnie L. Buckner
 9                                                        Bonnie L. Buckner, Legal Secretary
10                                                        999 Third Avenue, Suite 1900
                                                          Seattle, Washington 98104
11                                                        Telephone: 206.340.1000
                                                          Toll Free Phone: 800.423.1950
12                                                        Facsimile: 206.621.8783
                                                          Email: bbuckner@cozen.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Page 11
     LEGAL\47793766\1
